Citation Nr: 1723679	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for major depression.

2.  Entitlement to service connection for a left knee meniscal tear.


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty with the United States Army from January 1982 to September 1982, and from February 2003 to June 2004, including service in Southwest Asia.  The Veteran also has reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was previously remanded for additional development in September 2012 and is now again before the Board for appellate consideration.  


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his claim for entitlement to an evaluation in excess of 50 percent for major depression, as well as his claim for entitlement to service connection for a left knee meniscal tear.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an evaluation in excess of 50 percent for major depression, as well as the claim for entitlement to service connection for a left knee meniscal tear, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a May 2017 letter, the Veteran's attorney clearly indicated that the Veteran wanted to withdraw his claim for entitlement to an evaluation in excess of 50 percent for major depression, as well as his claim for entitlement to service connection for a left knee meniscal tear.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review these issue, and they are dismissed.


ORDER

Entitlement to an evaluation in excess of 50 percent for major depression is dismissed.

Entitlement to service connection for a left knee meniscal tear is dismissed.




____________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


